Plaintiff has appealed from a judgment in defendant’s favor in an action to recover damages because of the alleged negligence of defendant’s intestate. On February 7, 1942, the car in which plaintiff was a passenger collided with a car operated by defendant’s intestate as a result of which plaintiff was injured. The jury found that the collision was not due to the negligence of defendant’s intestate. Only questions of fact are involved. The proof sustains the finding of the jury. Judgment affirmed, with costs. All concur.